Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-22-2002

USA v. Wilson
Precedential or Non-Precedential:

Docket 0-3880




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"USA v. Wilson" (2002). 2002 Decisions. Paper 195.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/195


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                 NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT

                             ___________

                             No. 00-3880
                             ___________


                    UNITED STATES OF AMERICA

                                 v.

                           GRANT WILSON,
                                        Appellant

         _______________________________________________

         On Appeal from the United States District Court
             for the Eastern District of Pennsylvania
                  D.C. Criminal No. 99-cr-00567
                  (Honorable Herbert J. Hutton)
                       ___________________


         Submitted Pursuant to Third Circuit LAR 34.1(a)
                          March 7, 2002

         Before: SCIRICA and COWEN, Circuit Judges, and
   RESTANI, Judge, United States Court of International Trade*

                     (Filed: March 22, 2002)




     *The Honorable Jane A. Restani, Judge, United States Court of
International Trade,
sitting by designation.

                          __________________

                          OPINION OF THE COURT
                           __________________


SCIRICA, Circuit Judge.

     This is an appeal from a judgment entered under a guilty plea to one
count of
possession of a firearm by a convicted felon in violation of 18 U.S.C.
922(g)(1). We
will affirm.
     Following his sentencing, defendant filed a notice of appeal. His
court-appointed
attorney subsequently filed an Anders brief, stating there were no non-
frivolous issues
for appeal. Anders v. California, 386 U.S. 738 (1967). Thereafter,
however, defense
counsel filed an amended brief stating there was a non-frivolous issue for
appeal;
namely, the constitutionality of 18 U.S.C.   922(g)(1). Defendant argues
this section is
outside of Congress's power to regulate interstate commerce and all other
sources of
congressional authority.

     Subsequent to the filing of defendant's supplemental brief, this
court decided
United States v. Singletary, 268 F.3d 196 (3d Cir. 2001), in which we
upheld the
constitutionality of   922(g)(1) against the same argument as that
advanced by defendant.
Therefore, defendant's constitutional challenge fails.
     None of the issues proffered by counsel for the defendant in his
Anders brief are
meritorious. Accordingly, we will affirm the judgment of conviction and
sentence.
TO THE CLERK:

         Please file the foregoing opinion.




                            /s/Anthony J. Scirica
                                       Circuit Judge